—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered March 16, 1994, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has not preserved for appellate review his claim that the Supreme Court erred by not charging the jury with regard to circumstantial evidence (see, CPL 470.05 [2]; People v Hall, 181 AD2d 791) and, in any event, his claim is without merit. Thompson, J. P., Altman, Krausman and Gold-stein, JJ., concur.